 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   William Peck,                                  No. CV-20-00017-TUC-LCK
10                Plaintiff,                        ORDER
11   v.
12   City of Tucson,
13                Defendant.
14
15
           Pending before the Court is Defendant City of Tucson’s Motion for Summary
16
     Judgment and supporting Statement of Facts. (Docs. 32, 33.) Plaintiff filed a Response,
17
     separate Statement of Facts, and Controverting Statement of Facts (Docs. 34, 38, 42); and
18
     Defendant replied (Doc. 45).
19
                                           BACKGROUND
20
           Plaintiff William Peck worked for Defendant City of Tucson from 2014-2019 as
21
     an I.T. administrator. He filed a Second Amended Complaint on April 3, 2020, alleging
22
     that the City discriminated against him in the terms and conditions of his employment
23
     based on his sex in violation of Title VII. (Doc. 22.) Plaintiff alleges a hostile work
24
     environment and retaliation. After the close of discovery, Defendant filed a motion for
25
     summary judgment as to both claims.
26
                               SUMMARY JUDGMENT STANDARD
27
           In deciding a motion for summary judgment, the Court views the evidence and all
28
     reasonable inferences therefrom in the light most favorable to the party opposing the
 1   motion. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); Eisenberg v. Ins.
 2   Co. of N. Am., 815 F.2d 1285, 1289 (9th Cir. 1987). Summary judgment is appropriate if
 3   the pleadings and supporting documents “show that there is no genuine issue as to any
 4   material fact and that the moving party is entitled to judgment as a matter of law.” Fed. R.
 5   Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving party need
 6   not produce evidence of a genuine issue of material fact but may satisfy its burden by
 7   “pointing out . . . that there is an absence of evidence to support the nonmoving party’s
 8   case.” Celotex Corp., 477 U.S. at 325. Material facts are those “that might affect the
 9   outcome of the suit under the governing law.” Anderson, 477 U.S. at 248. A genuine
10   issue exists if “the evidence is such that a reasonable jury could return a verdict for the
11   nonmoving party.” Id.
12
13                                                FACTS
14          Defendant submitted a Statement of Facts and Plaintiff submitted a Controverting
15   Statement of Facts, as required by this District’s Local Rules. LRCiv 56.1(a), (b). For
16   Plaintiff to dispute a fact presented by Defendant, he must show that the cited materials
17   do not establish the absence of a genuine dispute, demonstrate that the evidence cited is
18   not admissible, or cite to contrary record evidence such as depositions, documents, or
19   declarations. Fed. R. Civ. P. 56(c). Plaintiff disagreed or objected to some extent to the
20
     facts set forth in Defendant’s paragraphs 9, 12, and 14. (Doc. 42 ¶¶ 9, 13, 15.) However,
21
     Plaintiff provided no evidentiary support for his disagreement. (Id.) Therefore, the Court
22
     accepts Defendant’s statements in those paragraphs, which the City supported with
23
     admissible evidence. (Doc. 33 ¶¶ 9, 12, 14.) As to Defendant’s paragraphs 13 and 15-18,
24
     Plaintiff stated that there was nothing to agree or disagree with in the statements. (Doc.
25
     42 ¶¶ 14, 16-19.) Those paragraphs are based on a declaration by John Burross and
26
     exhibits thereto. (Doc. 33, Ex. A.) Because Plaintiff has offered no controverting facts
27
28


                                                -2-
 1   supported by evidence in the record, there is not a material factual dispute as to their
 2   content and the Court accepts them as undisputed.
 3          Plaintiff references four exhibits in his Controverting Statements of Facts. In
 4   paragraph 9, he references a recording attached as Exhibit A; in paragraph 10, he
 5   references evaluations that evidence his stellar work (prior to 2017) and cites an Exhibit
 6   1; in paragraph 21, he cites Exhibit 1 as evidence that “Plaintiff was terrorized by
 7   Defendant for months and about a of [sic] several months if not an entire year”; and, in
 8
     paragraph 22, Plaintiff cites a Notice of Intent to Discharge filed as Exhibit 2. (Doc. 42.)
 9
     The only evidence Plaintiff submitted was the Notice of Intent to Discharge, attached to
10
     his Controverting Statement of Facts as Exhibit A. (Doc. 42, Ex. A.) It is unclear if the
11
     references to other exhibits was an error or if counsel erred in failing to attach intended
12
     documents. After completing its review of the filed materials, the Court concluded that
13
     additional exhibits of the type referenced in Plaintiff’s Controverting Statement of Facts
14
     would not alter the Court’s decision. For that reason, the Court did not believe offering
15
     Plaintiff the opportunity to supplement his filing was warranted. Below, the Court sets
16
     forth the undisputed facts established by the parties’ statements of fact.
17
            In Fall 2014, Plaintiff heard Mr. Herring state that a female co-worker’s “dress
18
19   showed a lot of skin [and] her hair flowed over her shoulders in a sexy fashion.” In that

20   same meeting, Plaintiff also heard Mr. Herring state, of another female co-worker, that

21   “he didn’t understand the need for a woman in her late 40’s to have braces on her teeth

22   because it wasn’t like she was going to get married and have children at that point.” (Doc.
23   22 ¶ 12;1 Doc. 33 ¶ 1; Doc. 42 ¶ 1.) At three IT manager’s meetings in 2017 (on or about
24   June 21, July 5, and July 19), Mr. Herring “referred to plaintiff as ‘Pecker,’ an obvious
25   sexual reference to a commonly known nickname for ‘penis’” and also “joked to Peter
26   Johnson, an IT supervisor, stating something along the lines of Peter Johnson’s name
27
            1
               Defendant cited the wrong paragraph number from the Second Amended
28   Complaint numerous times. Plaintiff did not object on that basis and the Court corrected
     the citations for this Order.

                                                 -3-
 1   being two words for ‘penis.’” (Doc. 22 ¶¶ 20-22; Doc. 33 ¶ 3; Doc. 42 ¶ 3.) At the third
 2   meeting, Mr. Herring told the attendees that “making those sorts of jokes was
 3   inappropriate, as they had all just been reminded by Human Resources.” (Doc. 22 ¶ 23;
 4   Doc. 33 ¶ 3; Doc. 42 ¶ 3.) During a one-on-one meeting with Mr. Herring, in late July or
 5   early August 2017, Mr. Herring addressed Plaintiff as “Bill Pecker” and went on to state,
 6   “I know you have a friend named Glasscock” and “I wonder what his wife thought about
 7   his glass cock.” (Doc. 22 ¶ 24; Doc. 33 ¶ 5; Doc. 42 ¶ 5.)
 8
            During a one-on-one meeting, on or about August 25, 2017, Plaintiff reminded
 9
     Mr. Herring that he had an upcoming procedure to treat back pain that would cause him
10
     to miss work. In response, Mr. Herring described another employee who just dealt with
11
     his back pain, adding, “Why can’t you just be a man like Kurt and suck it up?” (Doc. 22
12
     ¶ 25; Doc. 33 ¶ 6; Doc. 42 ¶ 6.) Plaintiff filed a formal internal complaint about Mr.
13
     Herring with the City’s Office of Equal Opportunity Programs on September 21, 2017.
14
     (Doc. 22 ¶ 32; Doc. 33 ¶ 7; Doc. 42 ¶ 7.)
15
            On February 27, 2018, the Director of the IT Department issued a directive to all
16
     IT Department management, including Plaintiff, regarding work hours and time recording
17
     procedures. (Doc. 33, Ex. A ¶ 7.) The directive stated: “All ITD management should
18
19   align their work hours to mirror the Cities [sic] often mentioned business hours of 8:00

20   a.m. to 5:00 p.m. Monday through Friday. You should start your workday (in office)

21   between 7:00 a.m. and 8:00 a.m. daily.” (Doc. 33, Ex. A to Ex. A.)

22          John Burross became Plaintiff’s direct supervisor in December 2017 and was
23   responsible for providing Plaintiff with feedback as necessary and an annual written
24   performance appraisal. (Doc. 33, Ex. A ¶ 6.) According to Plaintiff, beginning in
25   February 2018, Mr. Burross “became extremely critical” and commented: “I’m very
26   frustrated,” “you’re not following my directions,” and “you’re not doing what I asked
27   you to,” etc. (Doc. 33, Ex. B at 9-10; Doc. 33 ¶ 10; Doc. 42 ¶ 11.) In March 2018,
28   Plaintiff received a “Document of Verbal Counseling” from Mr. Burross memorializing


                                                 -4-
 1   the content of an in-person counseling session. (Doc. 33, Ex. A ¶¶ 8-9.) A Document of
 2   Verbal Counseling, a tool used by Mr. Burross with all his direct reports, is a written
 3   summary of a verbal counseling session used to ensure that feedback regarding
 4   expectations, procedures, and standards of conduct is clearly communicated and
 5   documented in writing. (Id.) The three topics of the counseling session were: (1) the
 6   importance of, and process for, reporting after-hours service interruptions to the service
 7   desk; (2) how to track service interruptions in a status report; and (3) the importance of,
 8
     and process for, marking unscheduled leave in the City’s time management software. (Id.
 9
     ¶ 8).2 Subsequently, Mr. Peck sent emails to the IT Department Director, David Scheuch,
10
     requesting a meeting to discuss the verbal counseling because he felt he had been singled
11
     out for simple clerical errors and “insanely silly reasons.” (Doc. 33, Ex. A ¶ 10 & Ex. B.)
12
            As required by City policy, Mr. Burross completed an annual performance
13
     appraisal of Plaintiff in June 2018. (Doc. 33, Ex. A ¶¶ 11, 12; Exs. C, D.) Mr. Burross
14
     based Plaintiff’s appraisal on his professional judgment, personal observations, and
15
     feedback from coworkers. (Doc. 33, Ex. A ¶ 13.) The appraisal noted numerous skills and
16
     positive attributes; however, Plaintiff was given an overall “needs improvement
17
     evaluation because he had mixed results in meeting expectations and goals for the year
18
19   and was resistant to feedback from management and his peers.3 (Id., Ex. A ¶ 14; Ex. B at

20          2
              Plaintiff objected to Defendant’s fact statements that relied upon paragraphs 8
     and 9 of Mr. Burross’s declaration. First, Plaintiff argued that Mr. Burross’s statements
21   did not establish what actually happened. (Doc. 42 ¶ 12.) If Plaintiff wanted to dispute
     Mr. Burross’s version of events, he was required to submit admissible evidence showing
22   a genuine issue of fact. Fed. R. Civ. P. 56(c). He did not do so. Second, Plaintiff contends
     that Mr. Burross’s declaration has not been subject to examination by the Court. (Doc. 42
23   ¶ 13.) Although party declarations are often self-serving, a court may rely upon them if
     they are not conclusory and contain admissible facts based on personal knowledge. See
24   Nigro v. Sears, Roebuck & Co., 784 F.3d 495, 497-98 (9th Cir. 2015). Mr. Burross’s
     declaration satisfies this requirement and Plaintiff has not argued otherwise.
25
            3
             Defendant’s Fact Statement 18 provided: “Plaintiff felt ‘this evaluation was full
26   of demonstrably false and misleading statements that were more of a personal attack on
     my abilities and my character’ and constituted ‘a clear and deliberate attempt to destroy
27   my reputation.’ (Ex. B at 14).” (Doc. 33 ¶ 18.) Neither Exhibit B nor any other
     attachment to Defendant’s Statement of Facts supports this statement. Plaintiff did not
28   object on that basis; however, the Court does not include it as Defendant failed to provide
     supporting evidence.

                                                -5-
 1   4.) On July 24, 2018, Plaintiff sent an email to Mr. Burross stating: “And when I disagree
 2   with you, you immediately claim I have trouble accepting management. That is not the
 3   case. I have trouble accepting poor management.” (Doc. 33, Ex. E to Ex. A.)
 4          On January 9, 2019, Defendant issued to Plaintiff a Notice of Intent to Discharge,
 5   which scheduled a review meeting and offered Plaintiff the opportunity to present reasons
 6   to dispute the proposed action. (Doc. 42, Ex. A.)
 7                                            DISCUSSION
 8          Plaintiff has alleged that his employer discriminated against him based on his sex,
 9   which is prohibited by Title VII. 42 U.S.C. § 2000e-2(a)(1). Plaintiff alleged two forms
10   of discrimination, hostile work environment and retaliation.
11          Hostile Work Environment / Sexual Harassment
12          “An employer is liable under Title VII for conduct giving rise to a hostile
13   environment where the employee proves (1) that he was subjected to verbal or physical
14   conduct of a harassing nature, (2) that this conduct was unwelcome, and (3) that the
15   conduct was sufficiently severe or pervasive to alter the conditions of the victim's
16   employment and create an abusive working environment.” Kortan v. Cal. Youth Auth.,
17   217 F.3d 1104, 1109-10 (9th Cir. 2000) (quoting Pavon v. Swift Trans. Co., Inc., 192
18   F.3d 902, 908 (9th Cir. 1999)); see also Manatt v. Bank of Am., NA, 339 F.3d 792, 798
19   (9th Cir. 2003) (“teasing, offhand comments, and isolated incidents” are not sufficient). A
20   plaintiff must establish that he believed the conduct to be abusive and that a reasonable
21   person would find it so; thus, the working conditions must be subjectively and objectively
22   offensive. Faragher v. City of Boca Raton, 524 U.S. 775, 787 (1998). The Court finds
23   two factors to be dispositive of this claim: whether the conduct in question was gender-
24   based, and if it was sufficiently pervasive to qualify as a hostile work environment.
25          Was the Conduct Based on Plaintiff’s Sex?
26          When evaluating same-sex harassment, the Court must keep in mind that a Title
27   VII claim requires that “members of one sex [were] exposed to disadvantageous terms or
28   conditions of employment to which members of the other sex [were] not exposed.”


                                                -6-
 1   Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 80 (1998) (quoting Harris v.
 2   Forklift Sys., Inc., 510 U.S. 17, 25 (1993). Plaintiff did not offer evidence to satisfy any
 3   of the types of same-sex harassment articulated in Oncale, 523 U.S. at 80-81 – same-sex
 4   sexual desire, general hostility to members of one’s own sex, or lesser treatment of
 5   workers of the same sex as the harasser. Nor did Plaintiff offer evidence of same-sex
 6   discrimination of another type. Plaintiff argued that Mr. Herring’s comments were of a
 7   sexual nature and were “sexually charged commentary.” That comments involve
 8   offensive sexual connotations does not in itself establish sex-based discrimination. Id. at
 9   81 (requiring a plaintiff to “prove that the conduct at issue was not merely tinged with
10   offensive sexual connotations, but actually constituted ‘discrimina[tion] . . . because of . .
11   . sex.’”) As set forth in the facts, in a prior year, Plaintiff overheard Mr. Herring offer
12   sexually tinged commentary about female employees as well. The mere nature of Mr.
13   Herring’s statements does not in itself demonstrate that he discriminated against Plaintiff
14   because he was male.
15          Second, Plaintiff argues that Mr. Herring discriminated against him for failing to
16   conform to male stereotypes. Specifically, that Plaintiff’s use of medical leave due to
17   back pain was considered unmasculine by his supervisor. If Mr. Herring harassed
18   Plaintiff “because of” his gender or failure to conform with a male stereotype (even if
19   there were other factors), that would be sufficient to establish that the harassment was
20   based on his sex. Price Waterhouse v. Hopkins, 490 U.S. 228, 240 (1989); see Nichols v.
21   Azteca Rest. Enters., Inc., 256 F.3d 864, (9th Cir. 2001) (applying Price Waterhouse’s
22   holding, that actions based on sex stereotyping qualify as discrimination based on gender,
23   to a man’s claim of harassment for behavior deemed too feminine).
24          As evidentiary support, Plaintiff cites the June 21, July 5, and July 19, 2017
25   meetings, during which Mr. Herring referred to him as pecker in front of numerous other
26   employees. Also, he cites the one-on-one meeting, several weeks later, in which Mr.
27   Herring referred to him as Bill Pecker and remarked on his friend’s name of Glasscock.
28   And, in late Summer 2017, in response to a reminder that Plaintiff would be absent for a


                                                 -7-
 1   procedure to treat his back pain, Mr. Herring asked, “Why can’t you just be a man like
 2   Kurt and suck it up?”4 Only the last incident, on its face, indicates that Mr. Herring’s
 3   actions were based on Plaintiff failing to conform to a male stereotype (presumably of not
 4   exhibiting physical weakness).
 5          Plaintiff made a conclusory statement that the pecker references amounted to sex-
 6   stereotyping but did not explain the basis for this argument. Absent other evidence or
 7   explanation, the Court sees no use of a male stereotype in Mr. Herring referring to
 8   Plaintiff with a slang term for a penis. Mr. Herring made a related reference to another
 9   employee, and Plaintiff presented no basis to conclude he was using a stereotype also as
10   to Peter Johnson. Mr. Herring’s comments are in stark contrast to those at issue in
11   Nichols, where other employees referred to the plaintiff with female pronouns, mocked
12   his body movements, and called him sexually offensive terms for a woman. See Nichols,
13   256 F.3d at 870. While Mr. Herring’s remarks may have been inappropriate, they do not
14   reveal discriminatory conduct based on Plaintiff’s gender.
15          Was the Conduct Severe or Pervasive?
16          The Court must evaluate the totality of the circumstances, including the
17   “frequency of the discriminatory conduct; its severity; whether it is physically threatening
18   or humiliating, or a mere offensive utterance; and whether it unreasonably interferes with
19   an employee’s work performance.” Faragher, 524 U.S. at 787-88 (quoting Harris, 510
20   U.S. at 23). Title VII is not a “general civility code”; thus, “the sporadic use of abusive
21   language, gender-related jokes, and occasional teasing” do not reach the extreme level
22   required to state a claim. Id. at 788 (quoting Oncale, 523 U.S. at 80; B. Lindemann & D.
23   Kadue, Sexual Harassment in Employment Law 175 (1992)).
24          Mr. Herring’s conduct amounts merely to sporadic offensive comments. Mr.
25   Herring’s singular remark based on gender was a one-off teasing remark that did not rise
26   to the level of a hostile work environment. Even if the Court considered the other
27          4
               In his response brief, Plaintiff asserts that the alleged harassment began after
     Plaintiff sought time off under the Family and Medical Leave Act for neck and back
28   problems, in May 2017. (Doc. 38 at 5.) The Court does not rely upon this factual
     assertion because Plaintiff failed to provide any evidentiary support for it.

                                                -8-
 1   remarks, the conduct was not sufficiently extreme to state a claim. Although the pecker
 2   references could have been embarrassing or even humiliating, the remarks did not
 3   constitute severe discriminatory conduct. Plaintiff cites five remarks made over a two-
 4   month period, which is not at a frequency level that evidences extreme conduct. Cf.
 5   Nichols, 256 F.3d at 874 (noting Plaintiff was subjected to remarks every week and
 6   sometimes multiples times a day). Additionally, Plaintiff presented no evidence that Mr.
 7   Herring’s treatment of him interfered with his ability to perform his work. And, other
 8   than the fact of his lawsuit, he has not averred that he found the conduct offensive.
 9          Plaintiff argued that it is important to examine the “social aspects of different
10   workplace situations”; however, he has presented no evidence on point. He argues only
11   that a management-level employee with the City should not be subjected to “any sexually
12   charged commentary from a supervisor.” That is not the standard for a Title VII claim,
13   which protects an employee only from extreme conduct not gender-based jokes or
14   sporadic abusive language. Mr. Herring’s conduct did not rise to the level of a hostile
15   workplace under the law.
16          Conclusion
17          Plaintiff established only one action by Defendant based on a gender stereotype.
18   That singular remark was not severe or pervasive and was insufficient to establish a
19   hostile work environment in violation of Title VII. The remaining remarks were not
20   based on Plaintiff’s sex and were not the type of severe or pervasive conduct Title VII
21   was intended to protect against. Therefore, Plaintiff has failed to establish a hostile work
22   environment based on sexual harassment as alleged in Claim 1. Because there is no
23   genuine issue of fact, Defendant is entitled to summary judgment on this claim.
24          Retaliation
25          Plaintiff alleges he was retaliated against for opposing Defendant’s conduct and
26   filing a charge of discrimination. To prove a retaliation claim, Plaintiff must show that he
27   engaged in a protected activity, he was subjected to an adverse employment decision, and
28   the adverse action was causally linked to his protected activity. See Hashimoto v. Dalton,


                                                 -9-
 1   118 F.3d 671, 679 (9th Cir. 1997). Defendant argues Plaintiff cannot meet any of the
 2   three required elements for a retaliation claim.
 3          In its summary judgment motion, Defendant chronicled six internal complaints
 4   filed by Plaintiff with the City. (Doc. 32 at 2-6.) In response, Plaintiff agreed that he filed
 5   internal complaints on the identified dates and asserted that he also filed an August 2018
 6   complaint with the Arizona Civil Rights Division. (Doc. 38 at 11-12.) Plaintiff contends
 7   all the complaints constitute “protected activity” (id.), while Defendant argues none of
 8   them qualify (Doc. 32 at 13-14). Neither party submitted any evidentiary support to
 9   substantiate the content of the complaints. For that reason, the Court does not evaluate
10   whether Plaintiff engaged in protected activity. Instead, the Court finds the retaliation
11   claim is most expediently resolved by assessing whether Plaintiff was subjected to any
12   adverse employment action.
13          Plaintiff alleges the following adverse employment actions: (1) his work schedule
14   was changed; (2) his supervisor was extremely critical and gave him a verbal counselling;
15   (3) he received a needs improvement annual appraisal; (4) his work location was moved
16   to another building; and (5) Defendant issued him a January 9, 2019 Notice of Intent to
17   Discharge. (Doc. 32 at 15; Doc. 38 at 12-13.)
18          “[A] plaintiff must show that a reasonable employee would have found the
19   challenged action materially adverse, ‘which in this context means it well might have
20   dissuaded a reasonable worker from making or supporting a charge of discrimination.’”
21   Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006) (quoting Rochon v.
22   Gonzales, 438 F.3d 1211, 1219 (D.C. Cir. 2006)). Trivial employment actions that would
23   not have a deterrent effect do not qualify; however, examples of qualifying actions are
24   “termination, dissemination of a negative employment reference, issuance of an
25   undeserved negative performance review and refusal to consider for promotion.” Brooks
26   v. City of San Mateo, 229 F.3d 917, 928-29 (9th Cir. 2000). Whether a particular action
27   by an employer “is materially adverse depends upon the circumstances of the particular
28   case, and ‘should be judged from the perspective of a reasonable person in the plaintiff's


                                                 - 10 -
 1   position, considering all the circumstances.’” Burlington, 548 U.S. at 71 (holding that
 2   reassignment of job duties not automatically actionable but materially adverse when
 3   evidence shows new duties were more arduous, less prestigious, and considered a lesser
 4   job) (quoting Oncale, 523 U.S. at 81).
 5         Plaintiff argues that Defendant erred in summarily dismissing the alleged adverse
 6   actions. However, in response, Plaintiff offered no case law to support finding that
 7   Defendant’s actions qualified as adverse employment actions. Additionally, Plaintiff
 8   argues that retaliation claims must be evaluated within the context in which they
 9   occurred, considering the totality of the circumstances. While true, Plaintiff has offered
10   no context for the adverse actions upon which he relies. Thus, the Court’s evaluation
11   must be premised on the mere fact of certain employer actions and the limited context
12   provided by Defendant. The Court reviews the five alleged actions individually.
13         Work Schedule
14         All managers in Plaintiff’s department were informed, in February 2018, that they
15   needed to arrive at work between 7 and 8 a.m. Plaintiff has presented no evidence to
16   demonstrate that this constituted a change in his schedule; however, Defendant accepts
17   his allegation that he previously had been arriving at work at 9 a.m. Typically, a change
18   in schedule will not constitute an adverse employment action. See Arakaki v. Brennan,
19   771 F. App’x 783, 784 (9th Cir. 2019). The Supreme Court has recognized, however, that
20   a schedule change could be adverse to a particular employee facing specific
21   circumstances. See Burlington, 548 U.S. at 69 (citing, in dicta, a mother with school-age
22   children as an example). Plaintiff alleged in the Second Amended Complaint that, for
23   four years prior to February 2018, he had permission to begin work at 9:00 a.m. in order
24   to take his daughter to school. (Doc. 22 ¶ 48.) However, in responding to the motion for
25   summary judgment, Plaintiff did not substantiate this allegation with evidence or provide
26   other evidence to demonstrate that a schedule change was adverse based on his particular
27   circumstances. Absent such evidence, there is no basis to find that a reasonable employee
28   would have found the schedule change to be materially adverse.


                                               - 11 -
 1          Supervisor Criticism & Verbal Counselling
 2          Defendant accepts Plaintiff’s allegation that his supervisor was critical of him and
 3   conducted a verbal counselling. Plaintiff offered no evidence that the criticism or
 4   counselling led to further consequences or impacted the terms of his employment. The
 5   Ninth Circuit and this Court have held that “scolding” or criticizing an employee does not
 6   qualify as an adverse employment action. Nunez v. City of Los Angeles, 147 F.3d 867,
 7   874 (9th Cir. 1998); Hellman v. Weisberg, No. CV-06-1465-PHX-FJM, 2007 WL
 8   4218973, at *6 (D. Ariz. Dec. 3, 2007), aff’d, 360 F. App’x 776 (9th Cir. 2009).
 9          Annual Appraisal
10          Plaintiff’s supervisor rated him “needs improvement” on his annual performance
11   appraisal. Plaintiff has offered no evidence that the evaluation was unfounded or that
12   Defendant relied upon the evaluation in making decisions impacting the terms of
13   Plaintiff’s employment. A mediocre performance evaluation, standing alone, is not an
14   adverse employment action. See Lyons v. England, 307 F.3d 1092, 1118 (9th Cir. 2002);
15   Hardin v. Wal-Mart Stores, Inc., 604 F. App’x 545, 548 (9th Cir. 2015) (finding a
16   negative evaluation that was not relied upon to alter the terms of employment was not an
17   adverse employment action).
18          Change in Work Location & Department
19          In responding to the motion, Plaintiff alleged that his work location was moved to
20   a different department in another building. First, Plaintiff did not provide any evidence to
21   establish that a transfer of work location occurred. Second, because he provides no
22   contextual information, there is no basis to find that it was an adverse employment action
23   to move his work location. See Devereaux v. Abbey, 263 F.3d 1070, 1076 (9th Cir. 2001)
24   (requiring nonmoving party to oppose a motion for summary judgment with “affidavits or
25   other sources of evidence that ‘set forth specific facts showing that there is a genuine
26   issue for trial,’” because mere denials or allegations are insufficient) (citing Fed. R. Civ.
27   P. 56(e)). In the abstract, there is no ground to find that working in a different building or
28   department is materially adverse to a reasonable employee. See Nidds v. Schindler Elev.


                                                 - 12 -
 1   Corp., 113 F.3d 912, 915, 919 (9th Cir. 1996) (finding departmental transfer, without
 2   change in compensation, not an adverse employment action).
 3          Notice of Intent to Discharge
 4          In January 2019, Defendant issued to Plaintiff a Notice of Intent to Discharge,
 5   which included setting a meeting and the opportunity to refute the proposed action.
 6   Plaintiff offered no additional evidence regarding this Notice, such as whether it was
 7   unfounded or if subsequent actions were taken by Defendant with respect to Plaintiff’s
 8   employment. Without more, a threatened dismissal is not an adverse employment action.
 9   See Nunez, 147 F.3d at 874; Hellman, 2009 WL 5033643, at *2; Martines v. Las Vegas
10   Metro. Police Dep’t, No. 2:12-CV-01441-LDG, 2014 WL 1307235, at *5 (D. Nev. Mar.
11   28, 2014) (finding a pre-termination hearing notice did not qualify as an adverse
12   employment action).
13          Conclusion
14          Plaintiff has not established that he was subjected to an adverse employment
15   action for engaging in protected activity. Therefore, Plaintiff has failed to establish that
16   Defendant retaliated against him in violation of Title VII as alleged in Claim 2. Because
17   Plaintiff has not demonstrated a genuine issue of fact, Defendant is entitled to summary
18   judgment on this claim.
19          Accordingly,
20          IT IS ORDERED that Defendant City of Tucson’s Motion for Summary
21   Judgment (Doc. 32) is GRANTED. The Clerk of Court should enter judgment for
22   Defendant and close this case.
23          Dated this 4th day of January, 2021.
24
25
26
27
28


                                                - 13 -
